Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael C. Bartol on 3/7/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method for connecting a force sensor to a circuit board of an insulin pump, comprising:
a)	providing a circuit board having first and second conductive leads located on the same surface of the circuit board;
b)	providing a force sensor with a first flexible contact tab having a first contact pad and a second flexible contact tab having a second contact pad, wherein the first contact pad and the second pad are arranged opposite each other;
c)	arranging the first contact pad to face the first conductive lead;
, wherein the first conductive rubber element is sandwiched between the first contact tab and the circuit board;
e)	arranging the second contact pad and the second conductive lead to face in a same direction; and
f)	arranging a second conductive rubber element to establish an electrical connection between the second contact pad and the second conductive lead, wherein a first side of the second conductive rubber element electrically contacts the second contact pad and also electrically contacts the second conductive lead.

2.        (Currently Amended) The method according to claim 1, 

4.        (Canceled)

6.	(Currently Amended) A device for determining fluid pressure in an insulin pump, the device comprising:
	a circuit board having first and second conductive leads located on the same surface of the circuit board;

a first conductive rubber element that establishes an electrical connection between the first contact tab and the first conductive lead; and
a second conductive rubber element that establishes an electrical connection between the second contact tab and the second conductive lead, wherein the second contact pad and the second conductive lead face in a same direction;
wherein the first conductive rubber element is sandwiched between the first contact tab and the circuit board and further wherein a first side of the second conductive rubber element electrically contacts the second contact pad and also electrically contacts the second conductive lead.

9.        (Currently Amended) The device according to claim 6, 

12.      (Canceled)

16.	(Currently Amended) A device for determining fluid pressure in an insulin pump, the device comprising:
a same surface of the circuit board;
a force sensor with a first flexible contact tab having a first contact pad and a second flexible contact tab having a second contact pad;
a first conductive rubber element sandwiched between the first contact tab and the circuit board, wherein a first side of the first conductive rubber element electrically contacts the first contact pad and a second, opposing side of the first conductive rubber element electrically contacts the first conductive lead, thereby establishing an electrical connection between the first contact tab and the first conductive lead; and
a second conductive rubber element that establishes an electrical connection between the second contact tab and the second conductive lead;
wherein a first side of the second conductive rubber element electrically contacts the second contact pad and also electrically contacts the second conductive lead.

Reasons for Allowance
Claims 1 – 3, 5 – 11, 13 – 20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Eckhardt et al. (U.S. No. 2010/0100052 A1) and Hansen et al. (U.S. 2011/0160655 A1) which teach the claimed invention however fail to disclose the limitations of “…arranging a first conductive rubber element to establish an electrical connection between the first contact pad and the first conductive lead, wherein the first conductive rubber element is sandwiched between the first contact tab and the circuit board; e) arranging the second contact pad and the second in combination with all the remaining limitations as required by the independent claims 1, 6 and 16.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 3, 5 – 11, 13 - 20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:	
Shmilovich et al. (U.S. 2016/0339431 A1) teaches a device for monitoring fluid in medical devices such as insulin pumps comprising electrical contacts 
Bente, IV et al. (U.S. No. 2012/0096953 A1) teaches for sensor assembly for medical devices such as infusion pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861